Citation Nr: 0944825	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  06-28 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for the 
cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant and her friend



ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1940 to August 
1945.  

The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, which found that new and material 
evidence had not been received to reopen a claim for service 
connection for the cause of the Veteran's death.

In December 2007, the appellant provided testimony at a 
hearing before the undersigned at the Boston RO.  A 
transcript is of record.  The Board remanded the appeal in 
February 2008.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The appellant's claim for entitlement to service for cause 
of death was finally denied in a June 2001 rating decision.

2. Evidence received since the June 2001 decision does not 
relate to a previously unestablished element of the claim 
necessary to substantiate the claim and does not raise a 
reasonable probability of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2001 rating decision denying service connection 
for cause of death is final.  38 U.S.C.A. § 7105 (West 2002), 
38 C.F.R. §§ 20.100, 20.1103 (2009).

2.  Evidence received since the June 2001 rating decision 
denying service connection for cause of death is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the claimant 
in the development of a claim. VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in her 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004); see 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23,353 (Apr. 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) Veteran status; 2) existence of a disability; 3) 
a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA notice in a new and material evidence claim (1) must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and (2) must notify the 
claimant of the evidence and information that is necessary to 
establish entitlement to the underlying benefit sought by the 
claimant. 

The VCAA requires, in the context of a claim to reopen, that 
VA look at the bases for the denial in the prior decision and 
to respond with a notice letter that describes what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Therefore, the question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Failure to provide this notice is 
generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

An April 2008 letter informed the appellant of the date and 
bases of the previous denial of her claims for service 
connection for cause of death.  The appellant was also 
informed of the appropriate definitions of new and material 
evidence and of the evidence needed to substantiate the 
underlying claim.  Therefore, the April 2008 letter provided 
the notice required by the Kent decision.

The Court has also held that 38 U.S.C.A. § 5103(a) requires 
that compliant VCAA notice, in the context of DIC claims, 
including entitlement to service connection for the cause of 
the Veteran's death, requires (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Further, a letter sent to the appellant in June 2009 
fulfilled the requirements as established by the Hupp 
decision.  There was a timing deficiency in that much of the 
notice was provided after the initial adjudication of the 
claim.  The timing deficiency was cured by issuance of a 
supplemental statement of the case in September 2009.  
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d). This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to her claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained available records, including service records, 
and records from various federal agencies.  Additionally, 
although not required prior to reopening the claim, VA 
obtained two expert medical opinions in response to the 
appellant's claims.  Cf. 38 C.F.R. § 3.159(c)(4)(iii).

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements. The appeal is thus ready to be considered on 
the merits.

New and Material Evidence Claim

Legal Criteria

A finally adjudicated claim may be reopened if new and 
material evidence is received. 38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously 
submitted to VA, and material evidence is defined as existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

For the purpose of determining whether or not new and 
material evidence has been presented to reopen a claim, the 
evidence for consideration is that which has been presented 
or secured since the last time the claim was finally 
disallowed on any basis, and not only since the last time it 
was disallowed on the merits. Evans v. Brown, 9 Vet. App. 
273, 285 (1996).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Generally, a claim which has been denied in a final 
unappealed rating decision may not thereafter be reopened and 
allowed. 38 U.S.C.A. § 7104(b) (West 2002). An exception to 
this rule is 38 U.S.C.A. § 5108, which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, VA shall reopen the claim 
and review the former disposition of the claim.

For applications to reopen received after August 21, 2001, 
new evidence is defined as existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence previously of record, and must raise a reasonable 
possibility of substantiating the claim. 38 C.F.R. § 
3.156(a).

In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed. Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992). The United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has held, however, that evidence that is merely cumulative of 
other evidence in the record cannot be new and material even 
if that evidence had not been previously presented to the 
Board. Anglin v. West, 203 F.3d 1343 (2000).

Analysis

In a February 1995 rating decision, the RO denied entitlement 
to service connection for the cause of the Veteran's death.  
The appellant appealed the RO decision and in August 1998, 
the Board denied the appeal.  The appellant requested 
reconsideration of the decision, which was subsequently 
denied by the Board in April 1999.  The RO denied the claim 
because it found that the evidence did not show that service 
connected disabilities caused or contributed to the cause of 
the Veteran's death.  The Board found that there was no 
competent evidence that the pneumonia, emphysema and 
myocardial infarction, which caused or contributed to the 
cause of death, were related to the service connected anxiety 
disorder.  The Board also found that there was no competent 
evidence in support of the appellant's contention that a 
respiratory disease developed as the result of a chest injury 
in service.

In September 2000, the appellant requested reopening of the 
claim, which was denied in a June 2001 rating decision.  The 
denial was based on a finding that the new and material 
evidence had not been submitted.  The appellant did not 
appeal the rating decision. This rating decision represents 
the last final decision on any basis as to the issue of 
entitlement to service connection for cause of death. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103; Evans v. Brown, 9 Vet. 
App. 273 (1996).

At the time of his death, the Veteran was service connected 
for a nervous condition, rated as 50 percent disabling, 
malaria and perceptive deafness of the right ear, both 
evaluated as noncompensably disabling, for a combined 
evaluation of 50 percent.

The Veteran died in January 1995, at the age of 74, due to 
pneumonia, other significant conditions contributing to death 
were emphysema and acute myocardial infarction.

The evidence of record at that time included the Veteran's 
available service treatment records, VA examinations, 
statements from his spouse, testimony at an April 1998 Board 
hearing, and his death certificate, none of which were 
determined to have shown that a service-connected disability 
caused, hastened, or contributed substantially or materially 
to the Veteran's death.  

The appellant's current claim to reopen was received in March 
2004. The evidence added to the record since the June 2001 
denial includes testimony before a Veterans Law Judge at a 
Board hearing in 2007 and two VA medical opinions regarding 
the cause of the Veteran's death.  

In a May 2006 VA medical opinion, a VA physician noted the 
Veteran appeared to have died from an acute myocardial 
infarction in the setting of pneumonia and chronic emphysema.  
The examiner stated that there was no doubt in his mind that 
the Veteran had an anxiety disorder his entire life after 
serving in World War II.  The examiner opined that a link 
between the Veteran's service-connected nervous condition and 
his heat attack could not be established.  

The examiner stated the only study he was aware of attempting 
to establish a connection between coronary artery disease and 
PTSD was inconclusive, and that currently, there continued to 
be no specific data establishing a link between PTSD and poor 
cardiovascular health.  The examiner reported that he 
reviewed the record and noted the Veteran had a chest X-ray 
in 1949 which revealed normal lung fields, heart, and aorta.  
He was then basically absent from the VA medical system for 
35 years up until the time of his death.  The examiner stated 
he could therefore not establish that the Veteran suffered 
any extraordinary or premature cardiovascular disease.  His 
pneumonia, in the setting of emphysema, would be likely to be 
the cause of the fatal acute myocardial infarction.

In a medical opinion also obtained in May 2006, another VA 
physician noted that the Veteran sustained an injury 
secondary to an explosion in a foxhole while in service in 
North Africa.  A review of the records indicated several x-
rays that were taken, one in 1949, and again another several 
years later which were within normal limits.  

The examiner opined that after a review of the available 
medical information, he considered it unlikely that the 
Veteran's chest injury, which was described as a superficial 
chest wall injury, was related to his eventual death from 
pneumonia.  The contributing factor of emphysema would likely 
be important.  The examiner stated chest wall injury would 
not be related to the diagnosis of emphysema. 

At the Board hearing in December 2007, the appellant 
testified regarding the Veteran's service in the war, his 
condition after the war, and her beliefs as to his cause of 
death, which she attributed to service.

The evidence submitted since the last final denial is either 
cumulative or does not relate to a previously unestablished 
element needed to substantiate the claim.  The medical 
opinions actually weigh against a link between the causes of 
the Veteran's death and his service.  The appellant's 
testimony repeats contentions and information provided in 
testimony considered in the Board's 1998 decision.  Thus, the 
evidence is not material as it is not sufficient to establish 
a reasonable possibility of substantiating the claim.

The appellant's statements have also been added to the 
record, but they are duplicative of previous arguments and 
are insufficient to establish a reasonable possibility of 
substantiating the claim. 

The appellant is competent to describe her husband's symptoms 
and when they began, but it would take medical expertise to 
say that the causes of the Veteran's death were related to 
his service connected psychiatric disability or to an in-
service chest wall injury.  This is evidenced by the fact 
that the VA physicians who provided medical opinions in this 
case, had to study and interpret medical literature and apply 
their medical expertise in providing their opinions.  Cf. 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  While 
the courts have recently expanded the understanding of what 
evidence a lay person is competent to provide, the appellant 
in this case lacks the requisite expertise to link the cause 
of death to service.  See Davidson v. Shinseki, Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In reaching this decision, the Board wishes to acknowledge 
the heroic service the Veteran provided to his country, and 
the hardships endured by the appellant in dealing with the 
disabilities the Veteran incurred as the result of that 
service.  Unfortunately, however, the Board cannot grant 
compensation unless authorized by law.  See McTighe v. Brown, 
7 Vet. App. 29, 30 (1994) (holding that payment of government 
benefits must be authorized by statute).  As just discussed, 
new and material evidence has not been received, and the 
claim cannot be reopened or granted.  38 U.S.C.A. § 5107(b) 
(West 2002).


ORDER


New and material evidence having not been received; the claim 
for entitlement to service connection for cause of death is 
not reopened.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


